Exhibit 99 PRESS RELEASE GE Reports Third Quarter 2008 Earnings of $4.5 billion; Revenues of $47.2 billion, up 11%; Infrastructure Orders of $23 billion, up 9%; On Track to Earn ~$20 billion in 2008 3Q 2008 Earnings In Line with 9/25/08 Revised Guidance (Continuing Operations) 9/25 Forecast Actual Earnings per share $.43-$.48 $.45, (10%) Industrial segment earnings (ex. C&I) +10-15% +12% Financial services earnings ~$2.0 billion $2.0 billion, (38%) Infrastructure orders +10% +9% Commercial paper <$90 billion $88 billion ü Board-approved plan to maintain dividend at $1.24 per share through 2009 Other Highlights (Continuing Operations) § Industrial organic revenue growth of 10%; total organic revenue growth of 3% § Global revenue growth of 14%; global industrial revenue growth of 20% § Total orders backlog of $170 billion; equipment backlog up 19%; service backlog up 22% § ROTC of 17%; Industrial CFOA growth of 5% § Higher loss provisions of $0.5 billion Fairfield, Conn., Oct. 10, 2008 – GE announced today third quarter 2008 earnings from continuing operations of $4.5 billion, or $.45 per share, down 12% and 10%, respectively, from third quarter 2007, driven primarily by a decrease in financial services earnings.Third quarter revenues from continuing operations were $47.2 billion, up 11%. GE Chairman and CEO Jeff Immelt said, “On September 25, we revised our third-quarter and full-year 2008 guidance to reflect the current volatile environment. Reported earnings are fully in line with guidance, and we have continued to take decisive steps to strengthen GE in a tough environment. “Our infrastructure and media businesses continued to see signs of strength,” Immelt said.“Energy Infrastructure led the quarter with a 31% increase in segment profit based on broad-based global demand and double-digit increases in orders and services.NBC Universal grew segment profit 10%, its eighth straight quarter of growth.Cable and films had a solid quarter, and the success of the 1 Beijing Olympics showed the value of the network model.Technology Infrastructure grew segment profit 2%, with Aviation’s strong performance partially offset by a challenging quarter at Healthcare. “Overall industrial growth should continue based on solid orders.Infrastructure orders grew 9%, with 5% growth in equipment and 16% growth in service,” Immelt said.“Our total orders backlog stands at $170 billion, up 20% from last year.We are encouraged by our sustained orders growth in services, as these revenues are reliable with attractive margins even in a period of economic volatility. “Our financial services business generated $2 billion of earnings, consistent with our revised expectations.While GE Capital is not immune from the current environment, we continued to outperform our financial services peers.We are improving our margins and focusing these businesses on the right products and markets.GE Capital is on track to earn over $9 billion for the year,” Immelt said. “In addition, GE has taken proactive steps to reduce leverage and improve liquidity, consistent with being one of six Triple-A-rated industrial companies in the U.S.We have raised $15 billion of committed capital that makes the Company more secure in the short term, but could be used to play offense in the long term,” Immelt said. Third Quarter 2008 Financial Highlights: Earnings from continuing operations were $4.5 billion, down 12% from $5.1 billion in the third quarter of 2007. EPS from continuing operations was $.45, down 10% from last year.Segment profit fell 11% in the quarter, as strong 31% growth at Energy Infrastructure was more than offset by a 33% decline at Capital Finance. Including the effects of discontinued operations, third quarter net earnings were $4.3 billion ($.43 per share) in 2008 and $5.6 billion ($.54 per share) in the third quarter of 2007. Revenues grew 11% to $47.2 billion.GE Capital Services’ (GECS) revenues grew 2% over last year to $18.4 billion. Industrial sales were $28.9 billion, an increase of 17% from the third quarter of 2007. Cash generated from GE operating activities in the first nine months of 2008 totaled $13.6 billion, down 18% from $16.7 billion last year, reflecting a $3.6 billion decrease in GECS’ dividends primarily due to a non-repeat $2.7 billion special dividend and a third quarter 2008 reduction in the GECS dividend rate to 10% of earnings.The Company had solid Industrial cash flow from operating activities of $11.3 billion, an increase of 5%, for the first nine months of “We are on track to meet our September 25 revised guidance for the full year, adjusted for dilution,” Immelt said.“We have taken a number of steps to protect investors from the downside risk in financial services, and we have ways to mitigate potential disruptions in infrastructure and media markets, but the environment remains challenging.We have big backlogs, great products, stable service revenue, strong operating discipline, an unmatched global position and multiple revenue streams. As a result, the Company is well positioned to perform in a very difficult environment, and our Board has approved our plan to sustain the GE dividend through 2009,” Immelt said. GE will discuss preliminary third quarter 2008 results on a conference call and Webcast at 8:30 a.m. ET today.Call information is available at www.ge.com/investor, and related charts will be posted there prior to the call. 2 * * * GE (NYSE: GE) is Imagination at Work a diversified technology, media and financial services company focused on solving some of the world’s toughest problems. With products and services ranging from aircraft engines, power generation, water processing and security technology to medical imaging, business and consumer financing, and media content, GE serves customers in more than 100 countries and employs more than 300,000 people worldwide.For more information, visit the Company's Web site at www.ge.com. Caution Concerning Forward-Looking Statements: This document contains “forward-looking statements”- that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” believe,” “seek,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could adversely or positively affect our future results include: the behavior of financial markets, including fluctuations in interest and exchange rates, commodity and equity prices and the value of financial assets:continued volatility and further deterioration of the capital markets; the commercial and consumer credit environment; the impact of regulation and regulatory, investigative and legal actions; strategic actions, including acquisitions and dispositions; future integration of acquired businesses; future financial performance of major industries which we serve, including, without limitation, the air and rail transportation, energy generation, media, real estate and healthcare industries; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. Media Contact: Russell Wilkerson, 203.373.3193 (office); 203.581.2114 (mobile) russell.wilkerson@ge.com Investor Contact: Trevor Schauenberg, 203.373.2468 (office) trevor.schauenberg@ge.com 3 GENERAL ELECTRIC COMPANYCondensed Statement of Earnings Consolidated GE(a) Financial Services (GECS) Three months ended September 30 2008 2007 V % 2008 2007 V % 2008 2007 V % Revenues Sales of goods and services $ 29,160 $ 24,655 $ 28,868 $ 24,690 $ 579 $ 277 Other income 544 384 659 464 – – GECS earnings from continuing operations – – 2,010 3,219 – – GECS revenues from services 17,530 17,473 – – 17,852 17,789 Total revenues 47,234 42,512 11 % 31,537 28,373 11 % 18,431 18,066 2 % Costs and expenses Cost of sales, operating and administrative expenses 32,679 28,462 25,479 22,017 7,579 6,930 Interest and other financial charges 6,955 6,070 525 473 6,723 5,780 Investment contracts, insurance losses and insurance annuity benefits 787 849 – – 839 889 Provision for losses on financing receivables 1,641 1,190 – – 1,641 1,190 Minority interest in net earnings of consolidated affiliates 156 190 60 136 96 54 Total costs and expenses 42,218 36,761 15 % 26,064 22,626 15 % 16,878 14,843 14 % Earnings from continuing operations before income taxes 5,016 5,751 (13) % 5,473 5,747 (5) % 1,553 3,223 (52) % Provision for income taxes (539 ) (640 ) (996 ) (636 ) 457 (4 ) Earnings from continuing operations 4,477 5,111 (12) % 4,477 5,111 (12) % 2,010 3,219 (38) % Earnings (loss) from discontinued operations, net of taxes (165 ) 448 (165 ) 448 (170 ) (1,352 ) Net earnings $ 4,312 $ 5,559 (22) % $ 4,312 $ 5,559 (22) % $ 1,840 $ 1,867 (1) % Per-share amounts – earnings from continuing operations Diluted earnings per share $ 0.45 $ 0.50 (10) % Basic earnings per share $ 0.45 $ 0.50 (10) % Per-share amounts – net earnings Diluted earnings per share $ 0.43 $ 0.54 (20) % Basic earnings per share $ 0.43 $ 0.55 (22) % Total average equivalent shares Diluted shares 9,970 10,215 (2) % Basic shares 9,953 10,177 (2) % Dividends declared per share $ 0.31 $ 0.28 11 % (a) Refers to the Industrial businesses of the Company including GECS on an equity basis. Dollar amounts and share amounts in millions; per-share amounts in dollars; unaudited. Supplemental consolidating data are shown for “GE” and “GECS.” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. See note 1 to the 2007 consolidated financial statements at www.ge.com/annual07 for further information about consolidation matters. 4 GENERAL ELECTRIC COMPANYCondensed Statement of Earnings Consolidated GE(a) Financial Services (GECS) Nine months ended September 30 2008 2007 V % 2008 2007 V % 2008 2007 V % Revenues Sales of goods and services $ 81,581 $ 70,219 $ 80,900 $ 70,647 $ 1,474 $ 337 Other income 1,693 2,319 1,984 2,550 – – GECS earnings from continuing operations – – 7,240 9,042 – – GECS revenues from services 53,028 51,417 – – 54,027 52,308 Total revenues 136,302 123,955 10 % 90,124 82,239 10 % 55,501 52,645 5 % Costs and expenses Cost of sales, operating and administrative expenses 92,176 81,345 71,168 62,729 22,126 19,733 Interest and other financial charges 20,103 17,279 1,681 1,428 19,242 16,478 Investment contracts, insurance losses and insurance annuity benefits 2,412 2,601 – – 2,557 2,744 Provision for losses on financing receivables 4,453 3,132 – – 4,453 3,132 Minority interest in net earnings of consolidated affiliates 502 634 318 445 184 189 Total costs and expenses 119,646 104,991 14 % 73,167 64,602 13 % 48,562 42,276 15 % Earnings from continuing operations before income taxes 16,656 18,964 (12) % 16,957 17,637 (4) % 6,939 10,369 (33) % Provision for income taxes (2,434 ) (3,334 ) (2,735 ) (2,007 ) 301 (1,327 ) Earnings from continuing operations 14,222 15,630 (9) % 14,222 15,630 (9) % 7,240 9,042 (20) % Loss from discontinued operations, net of taxes (534 ) (118 ) (534 ) (118 ) (568 ) (1,986 ) Net earnings $ 13,688 $ 15,512 (12) % $ 13,688 $ 15,512 (12) % $ 6,672 $ 7,056 (5) % Per-share amounts – earnings from continuing operations Diluted earnings per share $ 1.42 $ 1.52 (7) % Basic earnings per share $ 1.43 $ 1.53 (7) % Per-share amounts – net earnings Diluted earnings per share $ 1.37 $ 1.51 (9) % Basic earnings per share $ 1.37 $ 1.52 (10) % Total average equivalent shares Diluted shares 9,989 10,266 (3) % Basic shares 9,965 10,230 (3) % Dividends declared per share $ 0.93 $ 0.84 11 % (a) Refers to the Industrial businesses of the Company including GECS on an equity basis. Dollar amounts and share amounts in millions; per-share amounts in dollars; unaudited. Supplemental consolidating data are shown for “GE” and “GECS.” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. See note 1 to the 2007 consolidated financial statements at www.ge.com/annual07 for further information about consolidation matters. 5 GENERAL ELECTRIC COMPANY Summary of Operating Segments (unaudited) Three Months Ended September 30 Nine Months Ended September 30 (Dollars in millions) 2008 2007 V % 2008 2007 V % Revenues Technology Infrastructure $ 11,450 $ 10,549 9 $ 33,761 $ 30,309 11 Energy Infrastructure 9,769 7,386 32 27,164 21,251 28 Capital Finance 17,292 16,979 2 52,242 48,447 8 NBC Universal 5,073 3,756 35 12,539 10,865 15 Consumer & Industrial 2,989 3,163 (6 ) 8,990 9,337 (4 ) Total segment revenues 46,573 41,833 11 134,696 120,209 12 Corporate items and eliminations 661 679 (3 ) 1,606 3,746 (57 ) Consolidated revenues from continuing operations $ 47,234 $ 42,512 11 $ 136,302 $ 123,955 10 Segment profit (a) Technology Infrastructure $ 1,900 $ 1,869 2 $ 5,657 $ 5,408 5 Energy Infrastructure 1,425 1,086 31 4,074 3,016 35 Capital Finance 2,020 3,021 (33 ) 7,602 9,080 (16 ) NBC Universal 645 589 10 2,266 2,184 4 Consumer & Industrial 47 255 (82 ) 329 780 (58 ) Total segment profit $ 6,037 $ 6,820 (11 ) $ 19,928 $ 20,468 (3 ) Corporate items and eliminations (39 ) (600 ) 94 (1,290 ) (1,403 ) 8 GE interest and other financial charges (525 ) (473 ) (11 ) (1,681 ) (1,428 ) (18 ) GE provision for income taxes (996 ) (636 ) (57 ) (2,735 ) (2,007 ) (36 ) Earnings from continuing operations $ 4,477 $ 5,111 (12 ) $ 14,222 $ 15,630 (9 ) Earnings (loss)from discontinued operations, net of taxes $ (165 ) 448 U (534 ) (118 ) U Consolidated net earnings $ 4,312 $ 5,559 (22 ) $ 13,688 $ 15,512 (12 ) (a) Segment profit always excludes the effects of principal pension plans, results reported as discontinued operations and accounting changes, and may exclude matters such as charges for restructuring; rationalization and other similar expenses; in-process research and development and certain other acquisition-related charges and balances; technology and product development costs; certain gains and losses from dispositions; and litigation settlements or other charges, responsibility for which preceded the current management team.Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Technology Infrastructure, Energy Infrastructure, NBC Universal and Consumer & Industrial; included in determining segment profit, which we sometimes refer to as “net earnings,” for Capital Finance. 6 GENERAL ELECTRIC COMPANY Summary of Operating Segments (unaudited) Additional Information Three Months Ended September 30 Nine Months Ended September 30 (Dollars in millions) 2008 2007 V % 2008 2007 V % Technology Infrastructure Revenues $ 11,450 $ 10,549 9 $ 33,761 $ 30,309 11 Segment profit $ 1,900 $ 1,869 2 $ 5,657 $ 5,408 5 Revenues Aviation $ 4,841 $ 4,240 14 $ 14,084 $ 11,770 20 Enterprise Solutions 1,192 1,137 5 3,532 3,192 11 Healthcare 4,191 4,062 3 12,569 12,002 5 Transportation 1,256 1,109 13 3,606 3,344 8 Segment profit Aviation $ 834 $ 736 13 $ 2,523 $ 2,263 11 Enterprise Solutions 187 193 (3 ) 503 462 9 Healthcare 634 692 (8 ) 1,909 2,021 (6 ) Transportation 255 253 1 750 684 10 Energy Infrastructure Revenues $ 9,769 $ 7,386 32 $ 27,164 $ 21,251 28 Segment profit $ 1,425 $ 1,086 31 $ 4,074 $ 3,016 35 Revenues Energy $ 7,392 $ 5,357 38 $ 20,367 $ 15,534 31 Oil & Gas 1,891 1,699 11 5,321 4,668 14 Segment profit Energy $ 1,109 $ 818 36 $ 3,241 $ 2,410 34 Oil & Gas 305 237 29 721 528 37 Capital Finance Revenues $ 17,292 $ 16,979 2 $ 52,242 $ 48,447 8 Segment profit $ 2,020 $ 3,021 (33 ) $ 7,602 $ 9,080 (16 ) Revenues CLL $ 6,547 $ 6,862 (5 ) $ 20,525 $ 19,859 3 Energy Financial Services 1,261 832 52 3,020 1,573 92 GECAS 1,265 1,195 6 3,690 3,660 1 GE Money 6,540 6,153 6 19,481 18,246 7 Real Estate 1,679 1,937 (13 ) 5,526 5,109 8 Segment profit CLL $ 394 $ 905 (56 ) $ 2,005 $ 2,633 (24 ) Energy Financial Services 306 255 20 606 501 21 GECAS 285 274 4 955 960 (1 ) GE Money 791 947 (16 ) 2,832 3,306 (14 ) Real Estate 244 640 (62 ) 1,204 1,680 (28 ) 7 GENERAL ELECTRIC COMPANY Condensed Statement of Financial Position (Dollars in billions) Consolidated GE(a) Financial Services (GECS) Assets 9/30/2008 12/31/07 9/30/2008 12/31/07 9/30/2008 12/31/07 Cash & marketable securities 59.8 61.0 3.8 7.0 56.3 54.4 Receivables 22.4 22.3 14.8 15.1 – – Inventories 14.7 12.9 14.6 12.8 0.1 0.1 GECS financing receivables – net 413.2 376.1 – – 421.8 384.1 Property, plant & equipment – net 80.1 77.9 14.3 14.1 65.8 63.7 Investment in GECS – – 55.7 57.7 – – Goodwill & intangible assets 98.7 97.3 68.1 67.3 30.5 29.9 Other assets 139.5 139.3 43.6 40.7 102.7 105.5 Assets of discontinued operations 1.2 8.9 – 0.1 1.2 8.8 Total assets $ 829.6 $ 795.7 $ 214.9 $ 214.8 $ 678.4 $ 646.5 Liabilities and equity Borrowings 548.7 514.1 14.4 15.8 536.4 500.9 Insurance contracts, insurance liabilities and insurance annuity benefits 34.5 34.1 – – 34.9 34.4 Other liabilities & minority interest 133.2 129.9 88.0 83.1 50.7 51.8 Liabilities of discontinued operations 0.9 2.0 0.2 0.3 0.7 1.7 Shareowners' equity 112.3 115.6 112.3 115.6 55.7 57.7 Total liabilities and equity $ 829.6 $ 795.7 $ 214.9 $ 214.8 $ 678.4 $ 646.5 (a) Refers to the Industrial businesses of the Company including GECS on an equity basis. September 30, 2008 information is unaudited.Supplemental consolidating data are shown for “GE” and “GECS.” Transactions between GE and GECS have been eliminated from the “Consolidated” columns. See note 1 to the 2007 consolidated financial statements at www.ge.com/annual07 for further information about consolidation matters. 8 GENERAL ELECTRIC COMPANY Financial Measures That Supplement GAAP We sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. These non-GAAP financial measures supplement our GAAP disclosures and should not be considered an alternative to the GAAP measure. We have referred to industrial segment earnings, excluding Consumer & Industrial (“C&I”) for the three months ended September 30, 2008, compared with the three months ended September 30, 2007; Industrial organic revenue growth for the three months ended September 30, 2008, compared with the three months ended September 30, 2007; total organic revenue growth for the three months ended September 30, 2008, compared with the three months ended September 30, 2007; return on average total capital (ROTC), which is calculated using average total shareowners’ equity, excluding effects of discontinued operations; and growth in industrial cash from operating activities (Industrial CFOA) for the nine months ended September 30, 2008, compared with the nine months ended September 30, 2007. The reconciliations of these measures to the most comparable GAAP measure follows. (Dollars in millions) Three months ended September 30 Industrial Segment Earnings, Excluding C&I 2008 2007 V % Technology Infrastructure $ 1,900 $ 1,869 Energy Infrastructure 1,425 1,086 NBC Universal 645 589 Industrial segment earnings, excluding C&I 3,970 3,544 12 % C&I 47 255 Total Industrial segment earnings $ 4,017 $ 3,799 6 % We believe that providing the results for the industrial businesses, excluding C&I, is useful to investors because, as previously announced, we are considering strategic options for C&I. Three months ended September 30 Industrial Organic Revenue Growth– Continuing Operations 2008 2007 V % Revenues as reported $ 29,527 $ 25,154 17 % Less the effects of Acquisitions, business dispositions (other than dispositions of businesses acquired for investment)and currency exchange rates 885 103 The 2008 Olympics broadcasts 1,020 – Revenues excluding the effects of acquisitions, business dispositions (other than dispositions of businesses acquired for investment), currency exchange rates and the 2008 Olympics broadcasts (organic revenues) $ 27,622 $ 25,051 10 % Three months ended September 30 Organic Revenue Growth– Continuing Operations 2008 2007 V % Revenues as reported $ 47,234 $ 42,512 11 % Less the effects of Acquisitions, business dispositions (other than dispositions of businesses acquired for investment)and currency exchange rates 2,893 492 The 2008 Olympics broadcasts 1,020 – Revenues excluding the effects of acquisitions, business dispositions (other than dispositions of businesses acquired for investment), currency exchange rates and the 2008 Olympics broadcasts (organic revenues) $ 43,321 $ 42,020 3 % Organic revenue growth measures revenue excluding the effects of acquisitions, business dispositions, currency exchange rates and the 2008 Olympics broadcasts for comparison of current period results with the corresponding period of the prior year. We believe that this measure provides management and investors with a more complete understanding of underlying operating results and trends of established, ongoing operations by excluding the effect of acquisitions, dispositions and currency exchange, which activities are subject to volatility and can obscure underlying trends, and the 2008 Olympics broadcasts, which if included would overshadow trends in ongoing revenues. We also believe that presenting organic revenue growth separately for our industrial businesses provides management and investors with useful information about the trends of our industrial businesses and enables a more direct comparison to other non-financial businesses and companies. Management recognizes that the term “organic revenue growth” may be interpreted differently by other companies and under different circumstances. Although this may have an effect on comparability of absolute percentage growth from company to company, we believe that these measures are useful in assessing trends of the respective businesses or companies and may therefore be a useful tool in assessing period-to-period performance trends. Average Total Shareowners’ Equity, Excluding Effects of September 30 Discontinued Operations (a) 2008 Average total shareowners’ equity (b) $ 114,949 Less the effects of Cumulative earnings from discontinued operations – Average net investment in discontinued operations (563 ) Average total shareowners’ equity, excluding effects of discontinued operations (a) $ 115,512 (a) Used for computing ROTC.For GE, ROTC is earnings from continuing operations plus the sum of after-tax interest and other financial charges and minority interest, divided by the sum of the averages of total shareowners’ equity (excluding effects of discontinued operations), borrowings, mandatorily redeemable preferred stock and minority interest (on a 12-month basis, calculated using a five-point average). (b) On a 12-month basis, calculated using a five-point average. Our ROTC calculation excludes earnings (losses) of discontinued operations from the numerator because U.S. GAAP requires us to display those earnings (losses) in the Statement of Earnings. We exclude the cumulative effect of earnings (losses) of discontinued operations from the denominator in our ROTC calculation (1) for each of the periods for which related discontinued operations were presented, and (2) for our average net investment in discontinued operations since July 1, 2005.Had we disposed of these operations before July 1, 2005, we would have applied the proceeds to reduce parent-supported debt at GE Capital.
